Case 3:19-cV-00601-WHA Document 23 Filed 04/16/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT

 

FOR TI-IE NORTHERN DISTRICT OF CALI'FORNI$P,` z F_`
t _ w;.
,,’€ _"‘ ?: /
a :’. f
-;-‘_" tr (‘t`\
Sandra O’Hara- Harmon ~_, :_ - _ ,O o
Plaintiff ‘%_`»"5.` j ', *J`
C. A. No.: 3:19-cv-UO60l-WHA ‘_};_".,>
‘ 0 '\

  
   

ct
vs.

Facebool<, Inc. et.al.

PLA[NTIFF RESPONSE TO DEFENDANT’S MOTION TO DISMISS

Plaintiff hereby responds in opposition of Defendant’s Motion to Dismiss and in support avers
as follows:

l. Defendant Counsel has submitted a barrage of case law that addresses Cases in Which
Facebook disapproved of the content being complained of in each case for various reasons,
and in accordance to Facebook Policies.

2. The current case before this court is unique from the cases referenced by the defense, in that
the contents were approved by Facebook.

Addressing Plaintiff agreement at Section A:

3. Defendants seek to mislead this court in integrating Section 23 0(c) (l) of the CDA in this
case, Which is not applicable to the facts in this case.

4. Congress provided immunity under Section 230 to online service providers for all claims
stemming from third party content appearing on or through the service provider’s platform
(“No provider or user of an interactive computer service shall be treated as the publisher or
speaker of any information provided by another information content provider.”).

5. Generally speaking, courts have construed the immunity provisions in Section 230 broadly
in cases arising from the publication of user-generated content. ln short, Section 23 0(0)(1)
protects: (a) a provider or user of an interactive computer service (b) that the plaintiff seeks
to treat as a publisher or speaker (c) of information provided by another information content
provider

6. Counsel on page 5-6 of their motion notes, “Under Section 230(c)(l) of the CDA, “[n]o
provider or user of an interactive computer service shall be treated as the publisher or
speaker of any information provided by another information content provider.” 47 U.S.C. §
23()(c)(l). Accordingly, Facebook is entitled to immunity if: (l) it is a “provider . . . ofan
interactive computer service;" (2) the allegedly offending content was “provided by another
information content provider;” and (3) Plaintiff’s claims treat Facebook as the “publisher"
of that content. Id. The Complaint reveals that all three requirements for Section 230(c)(l)
immunity are met.”

lO.

ll.

12.

13.

14.

15.

16.

l7.

Case 3:19-cv-00601-WHA Document 23 Filed 04/16/19 Page 2 of 8

Defense counsel’s use of 230 ( c ) (1), noting that all three requirements were met in this
case are clearly false and misleading assertions

In this current case, unlike the barrage of cases quoted by defense counsel, again, the
content being addressed Was not offensive nor offending Facebook approved the contents
for circulation as a boosted ad.

Likewise, nowhere in Plaintiff complaint, does Plaintiff treat Facebook as the “publisher” of
any content.

When ads are boosted, the account holder click a section in the ads application to indemnify
and hold Facebook harmless for the content of political ads.

Therefore, defense counsel’s use of Section 230 ( C) ( 1) in this case is clear not applicable
to the facts presented in Plaintiff complaint to this court.

Plaintiff complaint seek to hold Facebook, Inc. liable for the conduct it engaged against the
Plaintiff in this case through its employer.

As Facebook, Inc. list its business number for the public to contact them, and both of the
employers Were reached and contacted using Facebook, Inc public contact number, and
emails, which indicate that they are employers working for Facebook.

Under a legal doctrine sometimes referred to as "respondeat superior" (Latin for "Let the
superior answer"), an employer is legally responsible for the actions of its employees

The courts noted that this rule applies only if the employee is acting Within the course and
scope of employment ln other words, the employer will generally be liable if the employee
Was doing his or her job, carrying out company business, or otherwise acting on the
employer's behalf when the incident took place.

The purpose of this rule is fairly simple: to hold employers responsible for the costs of doing
business, including the costs of employee carelessness or misconduct

This court action again is about Facebook’s conduct in the course and manner it conducted
itself with the Plaintiff that violates its contractual agreement with the Plaintiff as noted
within Plaintiff complaint to this court.

Addressing Plaintiff agreement at Section B:

18.

19.

20.

Defendants are correct just leaving out specific wording at page 9, when they state, “
Plaintiff claims that Facebook violated its implied duty of good faith and fair dealing to her
in two ways: 1) by ceasing to circulate her boosted Facebook ad (Compl. at l & 4, 11 19);
and 2) by “locking” her out of her account after she “attempted unsuccessfully to secure” it
(Compl. at l & 3, 1[1] 12, 14;) (Plaintiff insert: (3) As well as the lack of oversight of the
conduct of their employees that operate their telephone lines and as well as address users
experiencing difficulty with their services.) as which Plaintiff alleged amounted to
termination without notice by Facebook.” See Defendants Motion to Dismiss at page 9,
lines9-12.

Attached is a list of similar public view complaints alleging similar conduct by Facebook,
which appear to show a pattern of bad faith and bad dealing conduct by Facebook, which
results in lockouts that amount to terminations (see Plaintiff Exhibit No. l to Plaintiff
Response to Defendants Motion to Dismiss)

However, Defendants are incorrect when they allege tha , “. . .Plaintiff fails to plead facts on
Which the Court could conclude that either of these alleged actions constituted a breach of

21

22

23

Case 3:19-cv-00601-WHA Document 23 Filed 04/16/19 Page 3 of 8

any express or implied obligation . .”. See Defense Motion to Dismiss at Page 9 @ lines 12-
13.

. Plaintiff contend that, “Facebook, Inc agreement listed in its Statement of Rights and
Responsibilities represents it contract to it users is to provide users access to Facebook’s
services subject to certain terms and conditions

. Likewise, a “Terms of Service” aka “Terms of Use” is a contract and agreement that lists the
rules for what users can and can’t do on a website, app, or other product or service It also
states what the website owner is legally responsible for or not.

. Facebook policies clearly state, “2. Account suspension or termination . ..

If we determine that you have violated our terms or policies, we may take action against your
account to protect our community and services, including by suspending access to your account
or disabling it. We may also suspend or disable your account if you create risk or legal exposure
for us or when we are permitted or required to do so by law. Where anoronriate. we will notify
you about your account the next time you tg to access it. . ..

If you delete or we disable your account, these Terms shall terminate as an agreement between
you and us, ...”

24

25.

26.

27.

28.

29.

 

. Therefore, Defendants conduct constituted a breach of both and expressed and implied
obligation when it clearly noted in its agreement that it, reserves the right to terminate the
accounts of users who violate Facebook terms of service; Rights & Responsibilities; Yet,
Facebook arbitrarily terminated Plaintiff Accounts, despite the fact that Plaintiff did not
violate any of Facebook terms of services

Plaintiff did not violate any of Facebook terms of services agreement and/ or policies
Plaintiff ads were approved, and their existed no offending conduct which is why Plaintiff
ads Were approved by Facebook. Yet, Plaintiff account Was disabled. Plaintiff was locked
out of her account as she noted in her complaint, and was not allowed back into her account
until after Facebook received notice of this law suit addressing their conduct in a court of
law.

Plaintiff contend that Facebook’s conduct amounted to a termination, that’s contrary to
Facebook’s expressed terms of services in its contract With its users

Facebook policies notes, “If you delete or we disable your account, these Terms shall
terminate as an agreement between you and us. . .”

Therefore, again, through Facebook expressed language, the conduct Facebook engaged in,
in disabling my account amounted to a termination of services, without just cause, and in
violation of their contractual agreement with Plaintiff as a user.

Plaintiff suffered injury in that interactions on my community page suffered very low
viewings as noted by Plaintiff Exhibit 2, Printout out showing the negative reviewings from
Facebook. Plaintiff was unable to communicate with viewers that sought to share their legal
experiences, in which they believed they were unjustly treated. Plaintiff was unable to
respond to requests of viewers that frequented her community page. Plaintiff was unable to
experience viewing the birth of her newest grandson, since Plaintiff was unable to access the
facetime live component of Facebook in which members can talk and view each other using
live video. Plaintiff experienced total stress as a result of what has become an addiction to
Facebook website program. Plaintiff was unable to upload pictures of videos and pictures

30.

31.

32.

33.

34.

35.

36.

37.

38.

Case 3:19-cv-00601-WHA Document 23 Filed 04/16/19 Page 4 of 8

that Were taken during the time Plaintiff account was disabled/ terminated by Facebook.
Plaintiff suffered headaches and stress as a result of not being able to communicate with
other on Facebook, as Plaintiff live a very reclusive life style with limited interactions with
others outside of her employment

Plaintiff contend that, Facebook, failed to provide oversight of its employees and that they
do not expressly reserve the right to terminate an account for any reason, and indicates in its
Statement of Principles therefore Plaintiff should not have had her presence on the
Facebook Service removed for reasons other than those described in Facebook’s terms of
service, Statement of Rights and Responsibilities.”

Plaintiff again view the Defendants conduct as a breach of both and expressed and implied
obligation, as Plaintiff also described the conduct in detail in Plaintiff complaint to this
court.

While Facebook has policies in place for its users, its employees that carry out these policies
appear to disregard their application as it relates to Facebook users They show disregard to
Facebook users, as noted by the contents of Plaintiff complaint- referencing sarcasm and
extortion, that Facebook users are subjected to when they contact numbers that Facebook
advertise as their Corporate Head Quarters contact number.

With respect to Defense Counsel’s assertion at page 9, Lines 14-15, Defendant’s note,

“. . .Plaintiff does not identify any language in Facebook’s terms that could create an implied
duty for Facebook to continue circulating her ads

Facebook notes limited information about its ads, but defers on its page to language that
describes the process for boosting ads, and gives a description regarding community pages
that both are included in Plaintiff complaint to this court Facebook also defers to
supplemental information that is available on its sites for view for prospective ad boosters.
Facebook also notes that, “ Some of the Products we offer are also governed by
supplemental terms If you use any of those Products, supplemental terms will be made
available and will become part of our agreement with you. For instance, if you access or use
our Products for commercial or business purposes, such as buying ads, selling products,
developing apps, managing a group or Page for your business, or using our measurement
services, you must agree to our Commercial Terms...”

Therefore, Plaintiff describes the process of boosting ads, as well as give information
regarding community ads, and clearly notes her claim regarding a breach of contract with
respect to the failure of Facebook to circulate ads they approved for the Plaintiff, prior to
disabling amounting to termination of Plaintiff account.

While Facebook notes supplemental ads policies its reasonably implied that if you boost an
ad, and Facebook approves the ad and send you email and text of the approval, and notes
that the ad will begin circulating that they will adhere to and uphold their words
Defendants at page 9 lines 18-19 notes another knowingly misleading assertion stating,

“. . .This Court dismissed a similar implied covenant of good faith and fair dealing claim for
this reason in Young v. Facebook. In that case, the plaintiff alleged that Facebook violated
the covenant of good faith and fair dealing by not showing concern or offering assistance
when its computer system flagged plaintiffs account, but the plaintiff failed to “point to any
express or implied obligation requiring Facebook to show such concern or offer such
assistance,” and the claim failed for that reason. Young, 790 F. Supp. 2d at 1118.”

\

Case 3:19-cv-00601-WHA Document 23 Filed 04/16/19 Page 5 of 8

39. I-Iowever, that court decision in Young v. Facebook is clear that, “Young’s complaint did

40.

41.

42.

43.

44.

45.

not allege that the termination of her account was undertaken in bad faith or violated
Facebook’s contractual obligations

Instead, Young alleged that she was deprived of human interaction the process surrounding
the termination of her account. The termination provision of the Statement of Rights and
Responsibilities provides that when a user account is terminated, Facebook “Will notify you
by email or at the next time you attempt to access your account.” Id. Given the express
language, Facebook could not have an implied obligation to provide a different termination
process.”

Young also inappropriately raised constitutional claims, but the court noted that, “Facebook
isn’t a state actor despite “contracts between Facebook and the General Services
Administration allowing Facebook pages for federal agencies.”

The court in Young vs, Facebook noted that, “. .. As with all contracts, Facebook has an
implied duty not to frustrate the other party’s right to receive the benefits of the agreement
actually made. The agreement in this case is to provide users access to Facebook’s services
subject to certain terms and conditions While users do not pay for the services directly,
Facebook benefits from user activity through the sale of advertising Facebook expressly
reserves the right to terminate the accounts of users who “violate the letter or the spirit of
this Statement, or otherwise create risk or possible legal exposure” for Facebook, Compl.
Ex. A-2, but it does not expressly reserve the right to terminate an account for any reason,
and indicates in its Statement of Principles that users “should not have their presence on the
Facebook Service removed for reasons other than those described in Facebook’s Statement
of Rights and Responsibilities” Compl. Ex. B-l. It is at least conceivable that arbitrary or
bad faith termination of user accounts, or even termination of user accounts with no
explanation at all, could implicate the implied covenant of good faith and fair dealing.”
Further commentary by Samantha Kuhn (a 2L at the Harvard Law School) in an Article
titled, “Young v. Facebook, Inc.: District Court Dismisses Facebook User’s Claims that
Account Termination Violated First and Fourteenth Amendments and Various State Laws”
edited by Matt Gelfand November 09, 2010 Young v. Facebook, Inc., 5: lO-cv-O3579-
JF/PVT (N.D. Cal. Oct. 25, 2010) w/ opinion hosted by Justia.com

“The court found that the way in which Facebook terminated Young’s account did not
breach the covenant of good faith or fair dealing because the termination procedure was set
by the Statement of Rights and Responsibilities, it seems to have kept open the possibility
that arbitrary or capricious termination of an account could constitute actionable bad faith. If
a court finds merit in a bad-faith claim, interactive service providers could see increased
responsibility and a new burden to explain questionable or unjustified decisions

 

Again, defense counsel statement on page 10, lines l 1-14 is intentionally misleading, 15-16,
“. . .that she was locked out of her account after she reposted her ad numerous times and
then “attempted unsuccessfully to secure [her] account.”
1. In this case, I plaintiff boosted a post that I shared that consisted of my now deceased
transgender son treatment and experience in a local North Carolina Hospital.
2. My ad was initially approved on January 13, 2019 at l2:l9am. With the email Noting:
Your ad is approved and should begin delivering shortly. See Plaintiff Exhibit No. l

Case 3:19-cv-00601-WHA Document 23 Filed 04/16/19 Page 6 of 8

3. However, the problem was Facebook never started circulating that ad in accordance to
their policy on boosting.

4. Therefore, I notified Facebook via their help- support page that my newest approved
boosted ad, has yet to be put into circulation.

v5. I received help through their support team that informed me to reset my ads manager, and

try reposting.
6. I reposted several times receiving additional approvals on Jan 13, 2019 at l:OSpm; Jan.
13, 2019 @11:05 pm; Jan. 14, 2019 @ l:19am; Jan. 15 @ 8:33pm; Jan. 16 @ lZ:Olam;
Jan. 16 @ 3244pm; and Jan. 17, 2019 @ l:05am. Still my ad was not circulating - which
was the reason for the multiple postings. (See Plaintiff Exhibit #2 Emails of approval
dates)
I contacted Facebook help & support page to no avail.
On Jan. 17, 2019 at 8:33pm, I received an email notifying me that, see copy & paste from
email: (Plaintiff Exhibit No. 3)

.°°.`4

lt looks like someone may have accessed your Facebook account. To secure your account,
you'll need to answer a few questions and change your password the next time you go to
Facebook.

For your protection, no one can see you on Facebook until you secure your account.

Thanks,
The Facebook Security Team

46

47.

48.

9. After receiving this email, I attempted unsuccessfully to secure my account by verifying
my identity.

10. 1 repeatedly correctly verified my identity numerous times only to be given the same code
which notes that it is expired 447256, and getting the following message repeatedly:
"ln order to keep your information secure, we've locked your account. Before we can
unlock it, please verify your identity and change your password.
Your account will remain hidden until you complete this process
(Plaintiff Exhibit No. 4- multiple recovery codes Pages 1-42 w/ additional 35B & 39B
totally 44 pages)

. Plaintiff reposted at the request of Facebook employee due to non-circulating approved ads

Counsel intent is to make it appear that the multiple reposting caused an alarm, conduct
which is not so. As security personnel at Facebook assisted with me with the Multiple
postings. It is through the multiple postings, the sarcastic email and phone calls to
Facebook employees that I realized that my account was intentionally disabled without just
cause.

The following message continue to appear, with each verification of accurate information,

. .support indicating that the purported lock-out Was put in effect “[f]or [her] protection,”
because it appeared “like someone may have accessed [her] Facebook account,” and,
furthermore, that she could unlock the account by “answer[ing] a few questions” and
changing her password.

Defendants claim that the lock-out was for my protection, this statement is not supported by
the evidence in this case, as Facebook repeatedly received my accurate information to verify
my account, but continued to keep my account disable-which according to Facebook’s
policy constituted a termination As noted by the numerous attempts to secure my account,

Case 3:19-cv-00601-WHA Document 23 Filed 04/16/19 Page 7 of 8

it is without dispute that the lock out was not for my protection, it was intentional, in bad
faith,

49. As Plaintiff notes in her complaint to this court, Good faith (law) In contract law, the
implied covenant of good faith and fair dealing is a general presumption that the parties to
a contract will deal with each other honestly, fairly, and in good faith, so as to not destroy
the right of the other party or parties to receive the benefits of the contract

50. In this case, there existed no good faith, nor fair dealing.

51. Plaintiff posts did not violate Facebook’s terms nor policy for its users, so there was no
reason to ban, lock, nor terminate Plaintiff from having access to both her personal and
business Facebook accounts

52. Plaintiff verified her business account via US Mail, providing Facebook with her
Identification card, as well as Facebook sending mail to Plaintiff address to verify that
Plaintiff had a residence here in the United States.

53. Plaintiff’s boosted ads were approved by Facebook.

54. Defendant employee took offense to the boosted ads, and acted in bad faith by using his
position as a Facebook Manager to censor my ads, infringe on my right to free speech, by
preventing the circulation of my new ad, and deactivating my ads that were supposed to be
active, by stopping their circulation mid-December, yet allowing my ads to be listed in ads
manager as active, while at the same time charging me for ads that were not being
circulated As the ads noted active, but Were not in circulation as paid for by the terms of
the circulation -payment agreement with respect to audiences reached on a daily basis by
Facebook. I am blocked/ banned/and denied access to/ from using and having access to
both my personal account and my business page. Using his position to prevent me from
having access to my Facebook accounts, along with Babulal Sarkar then being intentionally
sarcastic via his email to my email account as previously noted, coupled with the extortion
attempt with the Google Play Card required for unblocking at a cost of $l 00, are reflective
of bad faith, and unfair dealings

55. Facebook does have to follow the rules it sets out in its terms of service. A website’s policies
and Terms of Service are generally considered a contract between the user and the website
owners So, while a company may be able to institute whatever policies they want, they
generally have to adhere to what they have written in the Terms of Service.

PLAINTIFF FURTHER REINSTATE HER CON'I`ENTION THAT:

1. It’s every individual citizen’s right to refuse to disseminate content that is considered, by
them, to be inappropriate So, Facebook, as a private entity, have the right to create a
policy that censors content that its members post online along with the traditional
censored speech such as cyberbullying and harassment, direct threats, and threats of
sexual violence or exploitation

2. Facebook policy states tha “. . .If We determine that you have violated our terms or
policies, we may take action against your account to protect our community and services,
including by suspending access to your account or disabling it. We may also suspend or
disable your account if you create risk or legal exposure for us or when we are permitted
or required to do so by law. Where appropriate, we Will notify you about your account the
next time you try to access it. . .”

Case 3:19-cv-00601-WHA Document 23 Filed 04/16/19 Page 8 of 8

3, However, arbitrary and capricious action of the defendant in this case violates their
clearly written terms of service agreement, as well as the implied covenant of good faith
and fair dealing as referenced in Ca|ifornia Contract Law.

4. As the court in Young’s case noted, “lt is at least conceivable that arbitrary or bad faith
termination of user accounts, or even termination of user accounts with no explanation at
all, implicates the implied covenant of good faith and fair dealing.” Young vs Face
Book, Inc. Case Number 5:10-cv-03579

5. Plaintiff, should at least be notified and afforded some meaningful opportunity to be
heard before being prohibited from participating on Facebook as a user with the email of
soliaral966@aol.com and the Community Page: Advocates for Equal Justice, especially
when there is no evidence of any wrong doings, nor know evidence that any provisions
and! or terms of services as listed in Facebook terms of service; Rights & Responsibilities
were violated by the Plaintiff in this action.

6. That after Counsel was appointed to litigate this case, Facebook, has restored Plaintiff
Account.

7. However, Plaintiff account is still affected in that Plaintiff have to repeatedly receive a 6
digit passcode each time Plaintiff seek to access her account, conduct that others business
account holder are not subjected too.

WHEREFORE Plaintiff amend her request as follows, that:

l. Defendants Motion to Dismiss be denied.
IN THE ALTERNATIVE, that this case be settled for the following stipulation.

2. Plaintiff request full restoration of her Facebook accounts associated with her email
Soharal966@aol.com with out have to request a 6 digit pin each time she accessed her
account

3. That Plaintiff be awarded 5400 filing fee, plus $100 case preparation, copies, and copies
fees

4. That a fee of 324,500.00 be awarded for the intentional stress and the overall
unprofessional and rude conduct complained of in Plaintiff, resulting from Facebook’s lack
of oversight of its employees

5. With a total cost of $25000, and that Facebook address the individuals involved with the
conduct complained of in this case,

Respec ysu tted, _ l _
Dared: April s, 2019. QA/YH/t/l idle likde

SanW’ Hara- Harmon
815 F Street

Hartsville, SC 29550
Soharal966@aol.com

 

